Citation Nr: 0843151	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  03-11 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

3. Entitlement to an initial rating in excess of 10 percent 
for chronic left knee strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1999 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for a 
lower back disability, rated as 10 percent disabling, and 
denied service connection for bilateral hearing loss, and 
from a November 2003 rating decision which assigned an 
initial 10 percent rating for chronic left knee strain.

The veteran testified before a Decision Review Officer at a 
September 2003 hearing at the RO. A copy of that transcript 
has been associated with the file.

The veteran's claims were remanded by the Board for further 
development in December 2006.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran's hearing loss was manifest during service, 
was manifest within one year of separation, or that any 
current hearing loss is attributable to service.

2.  The veteran's back disability is manifested by 
degenerative disc disease of the lumbar spine with subjective 
complaints of pain and objective evidence of normal motion. 

3.  The veteran's left knee disability is manifested by a 
chronic left knee strain with full range of motion and 
subjective reports of instability.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by service 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  The criteria for an initial rating in excess of 10 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2002); 
5243 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for the veteran's chronic left knee strain have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  With 
chronic diseases shown in service, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected.  See 38 C.F.R. § 3.303(b) 
(2008).  In addition, certain chronic diseases, such as 
sensorineural hearing loss, may be presumed to have been 
incurred or aggravated during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Court held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.

In this case, the veteran claimed that he suffers from 
bilateral hearing loss, and that acoustic trauma, caused by 
firing machine guns in service, is the etiological cause of 
that disorder.  See DRO hearing transcript, September 2003.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(2008).

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree 
of 10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board further notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

In this case, the veteran's service treatment records reflect 
normal hearing on enlistment.  See Standard Form (SF) 88, 
February 5, 1999.  However, a March 2001 audiogram 
demonstrated sensorineural hearing loss consistent with 38 
C.F.R. § 3.385.  

In conjunction with his appeal, the veteran was afforded a VA 
audiological examination for compensation purposes in March 
2002.  The examiner noted a review of the claims file.  
According to the medical report, the veteran's military noise 
exposure consisted of exposure to noise while in the 
infantry.  Following service, the veteran reported 
occupational noise exposure while trimming trees, with 
hearing protection.  

At the time of the examination, testing revealed that the 
veteran's bilateral hearing loss did not meet the level of 
disability under 38 C.F.R. § 3.385.  An audiogram revealed 
hearing within normal limits bilaterally, with word 
recognition at 96 percent, bilaterally.  The examiner noted 
that the veteran's hearing was normal by VA standards.  See 
38 C.F.R. § 3.385.  

As there are no other post-service records to demonstrate 
sensorineural hearing loss as per 38 C.F.R. § 3.385, the 
competent evidence does not establish that the veteran 
currently suffers from bilateral hearing loss.  While 
subsequent manifestations of a chronic disease shown in 
service, however, remote, are service connected, there are no 
records of any complaints, findings, treatment, or diagnosis 
of hearing loss after separation.  See 38 C.F.R. § 3.303(b) 
(2008).  Therefore, although the veteran's service treatment 
records show sensorineural hearing loss to a degree which 
qualifies as a disability under 38 C.F.R. S 3.385, there is 
no medical evidence of current bilateral hearing loss.  

Finally, the Board notes that the veteran's representative 
raised the argument, addressed in the November 2003 
supplemental statement of the case (SSOC), that the veteran 
should be awarded service connection for bilateral hearing 
loss via extra-schedular consideration.  The RO correctly 
noted that the extra-schedular provisions of 38 C.F.R. § 
3.321(b)(1) do not apply to basic eligibility arguments to 
establish service connection for a disability.

Accordingly, the Board finds that the most probative evidence 
of record establishes that the veteran does not have current 
bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  The 
preponderance is against the veteran's claim, and therefore 
his claim for service connection must be denied.

II.  Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(2002).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2008). 

As noted, in the case of Fenderson v. West, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  See also Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2008).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

Degenerative Disc Disease of the Lumbar Spine

In July 2002, the veteran was granted service connection for 
a back disability, rated as a degenerative disc disease of 
the lumbosacral spine under Diagnostic Code 5293.  

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.

First, the rating criteria pertaining to intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002).  Second, effective September 
26, 2003, the rating criteria for evaluating other spine 
disorders were amended.  See 68 Fed. Reg. 51,454-51,458 
(August 27, 2003); see also corrections at 69 Fed. Reg. 32, 
449 (June 10, 2004).  More specifically, effective September 
23, 2002, VA amended the criteria for rating intervertebral 
disc syndrome only, but continued to evaluate that disease 
under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003)).  Effective September 26, 2003, VA updated the 
entire section of the rating schedule that addresses 
disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings. According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied. VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.

Prior to September 23, 2002 

Effective prior to September 23, 2002, under Diagnostic Code 
5293, a 10 percent rating was provided for mild 
intervertebral disc syndrome with recurring attacks; a 20 
percent rating was provided for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent rating was 
provided for severe intervertebral disc syndrome with 
recurring attacks with intermittent relief; and a 60 percent 
rating was provided for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to site of diseased disc and little intermittent 
relief.

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292 (2002). The 40 percent rating was 
the maximum rating under that code.

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

Under Diagnostic Code 5295, effective prior to September 23, 
2002, a 10 percent rating was assigned for lumbosacral strain 
with characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  

The veteran was afforded a VA orthopedic examination in March 
2002.  At that time, the examiner did not report postural 
abnormalities or fixed deformity.  Regarding range of motion, 
forward flexion was to 90 degrees with pain at 85 degrees, 
and backward extension was to 30 degrees without pain.  The 
examination did not report evidence of neurological 
involvement.  X-rays demonstrated mild degenerative disc 
disease with posterior spurring and minimal retrolisthesis at 
L5-S1.  

During an August 2003 VA examination, the veteran's extension 
was to 35 degrees, and bilateral lateral flexion was to 40 
degrees, and bilateral lateral rotation was to 35 degrees.  
It was also noted that the veteran could touch his palms to 
the floor.

The veteran was afforded an additional VA examination in June 
2008.  Forward flexion was to 90 degrees, extension was to 30 
degrees, and bilateral lateral flexion and rotation was to 30 
degrees.  There was no pain reported on motion testing.  The 
examination was negative for spasm, atrophy, erythema, edema, 
kyphosis, scoliosis, or lumbar flattening.  Posture and gait 
were normal.  Mild degenerative disc disease was noted at L3-
L4 and L5-S1.  

Therefore, the veteran's range of motion for each examination 
was normal, and does not qualify as slight.  Normal forward 
flexion is to 90 degrees, and the veteran's forward flexion 
was to 90 at worst, with pain at 85 degrees in March 2002.  
Extension was to 30 degrees at worst, which is also normal.  
Lateral flexion and rotation, to each side, was 30 degrees at 
worst, where 30 degrees is normal.  Therefore, under 
Diagnostic Code 5292, the veteran displayed no limitation of 
motion during any VA examination.

Demonstrable deformity of a vertebral body was not noted on 
examination, thus Diagnostic Code 5285 is inapplicable.  
Ankylosis was not reported, thus Diagnostic Codes 5286 and 
5289 are also inapplicable.  The veteran was not diagnosed 
with lumbosacral strain, therefore, diagnostic code 5295 is 
not applicable.

Mild degenerative disc disease was noted during each 
examination.  The veteran's claims file does not contain a 
diagnosis of degenerative disc disease accompanied by 
findings to demonstrate a significant impairment.  During his 
most recent examination, the veteran reported that he was 
able to accomplish all household chores, and was able to 
accomplish most other activities of daily living with mild 
difficulty.  Although, as noted above, the rating schedule 
does not define the terms "mild," "moderate," or  
"severe," the Board finds that Diagnostic Code 5293 is 
applicable, and the initial 10 percent disability rating was 
appropriate, as the veteran's medical record does not contain 
evidence of degenerative joint disease rising to the level of 
moderately disabling.  See 38 C.F.R. § 4.6 (2008).  
Therefore, the veteran's claims file does not contain medical 
evidence to warrant a higher rating as per the criteria in 
effect prior to September 23, 2002.  Thus, the evidence 
supports a 10 percent rating from December 2, 2001, the 
initial effective date of the July 2002 rating decision.
September 23, 2002

As of September 23, 2002, intervertebral disc syndrome 
(either preoperatively or postoperatively), rated under 
Diagnostic Code 5293, is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The criteria contained in 
Diagnostic Code 5293 provides for a 20 percent evaluation 
where there are incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1) provided that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  

Neither the August 2003 not June 2008 examination indicated 
that the veteran had suffered incapacitating episodes having 
a total duration of at least two weeks but less than four 
weeks during the 12-month period prior to either examination.  
Further, the veteran's claims file is silent as to such a 
period of incapacitation.  Therefore, a disability rating in 
excess of 10 percent, under the revised Diagnostic Code 5293, 
is not warranted in this case.

September 26, 2003

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, ankylosis under 
Diagnostic Code 5241, degenerative arthritis of the spine 
under Diagnostic Code 5242, and intervertebral disc syndrome 
under Diagnostic Code 5243.  

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  See 38 C.F.R. § 
4.71a, Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, effective September 26, 2003.

With respect to neurologic manifestations, Diagnostic Code 
8520 addresses the sciatic nerve.  However, the June 2008 
examination did not reveal neurologic manifestations, so this 
Diagnostic Code is inapplicable to this claim.

The most recent VA examination did not reveal lumbosacral 
strain; therefore, the veteran's back disability will not be 
rated under Diagnostic Code 5237.

The veteran did not exhibit spinal stenosis or ankylosis, 
thus Diagnostic Codes 5238 and 5241 are also inapplicable.

The veteran exhibited normal limitation of motion on flexion, 
extension, and bilateral lateral rotation and flexion, with 
no pain.  Thus, under general rating formula for evaluating 
diseases and injuries of the spine, he had no limitation 
overall.

Therefore, because the veteran's record is silent for medical 
evidence to show incapacitating episodes of degenerative disc 
disease, having a total duration of at least two weeks but 
less than four weeks during the 12-month period prior to the 
examination, as well as normal range of motion on objective 
testing, there is no basis for a rating in excess of 10 
percent under the September 26, 2003 changes to the rating 
criteria.

Chronic Left Knee Strain

Limitation of motion of the knee is evaluated under 
Diagnostic Codes 5260 and 5261.  Currently, the veteran is 
service connected for chronic left knee strain.  His 
disability was originally assigned a non-compensable rating 
under Diagnostic Code 5260, and the rating was later 
increased to 10 percent based on evidence of functional loss 
due to pain and painful motion.

Under Diagnostic Code 5260, a 10 percent rating is assigned 
for flexion limited to 45 degrees, a 20 percent rating is 
assigned for flexion limited to 30 degrees, and a 30 percent 
rating is assigned for flexion limited to 15 degrees.  
Pursuant to Diagnostic Code 5261, a 10 percent rating will be 
assigned for extension of the knee limited to 10 degrees, a 
20 percent rating is assigned for extension limited to 15 
degrees, a 30 percent rating for limitation to 20 degrees, 
and a 40 percent rating for limitation to 30 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2008).

Recurrent subluxation or lateral instability is rated under 
Diagnostic Code 5257, with slight lateral instability rated 
at 10 percent disabling and moderate instability rated at 20 
percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

The Board notes that on September 17, 2004, the VA General 
Counsel issued VAOPGCPREC 9-2004, which held that a veteran 
can receive separate ratings under Diagnostic Code 5260 
(limitation of flexion), and Diagnostic Code 5261 (limitation 
of extension) for disability of the same joint.  This opinion 
will be considered in the present case, as applicable.

During a March 2002 VA orthopedic examination, at which time 
his history of left knee dislocation in service was noted, 
his symptom was an aching pain approximately once per week, 
lasting for a few days, as well as pain on weight bearing.  
On objective evaluation, his left knee was without fluid, 
warmth, tenderness, or crepitus. The knee was stable.  No 
pain was present on palpation. Extension was to 0 degrees, 
and flexion was to 140 degrees.  Pain was reported at 110 
degrees of flexion. Lachman's test was positive but 
McMurray's and Thompson's signs were negative. X-rays of the 
left knee were negative.  The final impression was of chronic 
left knee strain.

In August 2003, a VA examiner noted complete range of motion 
in the veteran's left knee, with extension to 0 degrees and 
flexion to 135 degrees.  The veteran reported instability at 
the time.  An x-ray of the left knee was normal, and the 
veteran was diagnosed with patellofemoral syndrome, left 
knee.  

Another VA orthopedic examination was afforded in June 2008.  
At that time, he reported two dislocations since separation 
from active service, continuing pain, instability, weakness, 
and crepitus.  Physical examination of his knees revealed 
extension to 0 degrees and flexion to 135 degrees, with no 
pain on motion.  Crepitus was present on flexion and 
extension.  The examiner noted that there were no additional 
functional limitations of the joint, including additional 
loss of range of motion, during flare-ups, or secondary to 
repetitive use of the joint, painful motion, weakness, 
excessive fatigability, lack of endurance, or incoordination.  
There was no evidence of loss of all or part of a bone, 
inflammatory arthritis, or ankylosis.  On x-ray, there was no 
evidence of effusion, fracture, destructive lesions, or 
degenerative changes.  

The Board is also cognizant of VA General Counsel Opinion 23- 
97, which holds that in certain cases where the veteran has 
both limitation of motion and instability of the affected 
knee joint, a separate compensable rating may be assigned 
without violating 38 C.F.R. § 4.14, the regulation against 
pyramiding.  However, in this case, the objective evidence is 
insufficient to provide a separate disability rating for left 
knee instability.

Based on the evidence of record, a higher rating for 
limitation of motion of the left knee is not warranted.  VA 
examination reports confirm extension to 0 degrees, and 
flexion to 135 degrees, which do not even warrant a 
compensable rating under Diagnostic Codes 5260 or 5261.  Such 
findings, as well as the lack of evidence of subluxation or 
instability, do not support a disability rating in excess of 
the 10 percent for lateral instability under Diagnostic Codes 
5257, 5260, or 5261.   

Conclusion

For each service-connected disability discussed herein, the 
Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca, 
supra.  The veteran has no limitation of motion of the 
lumbosacral spine, and there is no pain on motion.  The 
veteran's record is devoid of objective evidence of 
functional loss, or any additional measurable functional loss 
and/or limitation of motion during flare-ups or with use.  

Additionally, no examiner of record has suggested the veteran 
has additional limitation of motion of the left knee due to 
such factors as pain, pain with use, weakness, fatigability, 
or incoordination which would result in a rating in excess of 
that already awarded.  See DeLuca.  

Finally, regarding the veteran's back disability and left 
knee disability, the veteran's level of impairment has not 
been in excess of that already noted by the Board within this 
decision for the period of time at issue; thus, a staged 
rating is not warranted for either claim.  See Fenderson.

A review of the record reveals that the RO declined to refer 
the evaluation of the veteran's back disability or knee 
disability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for either issue on appeal.  
Regarding the veteran's claim for an increased disability 
rating for his service-connected back disability, the rating 
criteria are not inadequate.  Higher ratings are available 
for limitation of the lumbar spine, but the veteran simply 
does not meet those criteria.  The only symptom he displays 
(complaints of pain) is contemplated by the schedular 
criteria.  Further, higher ratings are also available for the 
veteran's left knee disability, and the veteran's level of 
disability has not met the criteria for a higher evaluation 
for this service-connected disability.  Therefore, the Board 
finds no basis for further action on either question.  

In light of the foregoing, the Board finds that a higher 
rating is not warranted for either disability.  In 
determining whether higher ratings are warranted for service-
connected disabilities, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) 
(2002); Gilbert.  In this case, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's back disability, and against a rating in excess of 
10 percent for the veteran's chronic left knee strain. 

III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The instant claims arise from a denial of entitlement to 
service connection for bilateral hearing loss, and the 
denials of initial ratings in excess of 10 percent for 
degenerative disc disease of the lumbar spine and chronic 
left knee strain.  The Court observed that a claim of 
entitlement to service connection consists of five elements, 
of which notice must be provided prior to the initial 
adjudication: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 490 (2006); see also 38 U.S.C. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

A letter dated in December 2006 satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2008); Quartuccio, at 187.  The Board notes 
that  38 C.F.R. § 3.159 was recently revised, effective as of 
May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.  
Despite this change in the regulation, the aforementioned 
notice letter informed the veteran that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims and to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  

The December 2006 letter also informed the veteran of the 
manner in which VA assigns initial ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board recognizes that complete VCAA notice was not 
provided until after the initial unfavorable AOJ decision.  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the veteran is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the December 2006 
notice was provided to the veteran, the claim was 
readjudicated in a June 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error; overall, the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of the veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. 
§ 3.159 (2008).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

Regarding the veteran's increased rating claims, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  In this case, the 
veteran was afforded a VA orthopedic examination in June 
2008. 

As for the veteran's claim for entitlement to service 
connection, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
veteran was afforded a VA examination in March 2002 to obtain 
an opinion as to whether the veteran has a current 
audiological disorder and, if so, whether that disorder was 
related to his period of service.  The March 2002 VA 
examination report was thorough and supported by the record 
and is adequate upon which to base a decision.

Finally, the Board notes that, although the veteran checked 
"Yes" to "I want a BVA hearing at a local VA office before 
a member, or members, of the BVA," the veteran stated, "I 
respectfully request a personal hearing before the Decision 
Review Officer at the St. Paul Regional Office."  As noted 
above, the DRO hearing was provided in September 2003.  A 
December 2006 VCAA notification advised the veteran to notify 
VA if he required a Board hearing as to the issues currently 
on appeal.  To date, the veteran has not requested a hearing 
before the Board.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).









ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 for chronic 
left knee strain is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


